Title: From Thomas Jefferson to John Strode, 15 December 1805
From: Jefferson, Thomas
To: Strode, John


                  
                     Dear Sir
                     
                     Washington Dec. 15. 05.
                  
                  The ironworks belonging to the US. near Harper’s ferry are now unoccupied; mr Foxhall the last occupant, & owner of a furnace here having some time ago given them up. it is of importance to the public that they be worked, because they furnish a metal, which cast in the same mould with our brass field pieces stand the same & greater proofs. consequently they are more valuable than brass cannon inasmuch as they will last so much longer. having understood that you wished again to engage in the iron-business, I have desired General Dearborne to write you the inclosed propositions, & can assure you you will find us disposed to be very accomodating with you. should you think the matter worthy of your attention, you will of course come on, & I think you had better take the words in the way, as an examination of them will enable you to propose terms specifically suited to the state of things. mr Foxhall thinks that going to the works a stranger, there are persons there into whose hands you might fall, & from whom you would recieve information biassed by their particular interests. no one is so capable of giving you good information as himself, having worked the establishment himself, and he authorised me to say that if you would let me know the day on which you will be there, he will go on purpose to meet you, and let you fully into every circumstance you may wish to know. be so good as to let me hear from you as soon as you can make up your mind. accept my friendly salutations & assurances of great esteem.
                  
                     Th: Jefferson
                     
                  
               